DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 15, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai et al. (US 2019/0222282).
Regarding claims 1 and 15, Tsai discloses or suggests a method of wireless communication by a user equipment (UE), the method and the UE comprising:
a memory storing instructions (see at least paragraph 87, memory); and
one or more processors communicatively coupled with the memory (see at least paragraph 87, one or more processors) and configured to:
determine an operational state of the UE (see at least paragraphs 66-75, UE has a limited amount of computing power for calculation of CSI reports, where the UE estimates the amount of computing power required and determines a total T processing units for calculation of CSI reports);
identify a number of channel state information (CSI) processing units that are supported by the UE for calculating and reporting one or more CSI reports based on the operational state of the UE (see at least paragraphs 66-75, UE determines a cost value assigned to each of the CSI reports, estimates the amount of computing power required, and determines a total T processing units for calculation of CSI reports); and

regarding claims 2 and 16, the operational state of the UE is one or more of a power constraint, a battery level, a sleep mode, or a power mode corresponding to the UE (see at least paragraphs 66-75, limited amount of computing power);
regarding claims 4 and 18, the notification includes an index value to indicate the number of CSI processing units (see at least paragraphs 66-77, the UE sends a message to a base station indicating that the UE posseses total T processing units for calculation of CSI reports);
regarding claims 5 and 19, the notification is signaled in one of a media access control – control element (MAC-CE) or uplink (UL) data (see at least paragraphs 66-77, the UE sends an uplink message to a base station indicating that the UE posseses total T processing units for calculation of CSI reports);
regarding claims 6 and 20, receiving a request for a CSI report in response to the notification (see at least paragraphs 67 and 70, CSI triggers); and
regarding claims 7 and 21, receiving a value indicating a second number of CSI processing units for calculating and reporting the one or more CSI reports (see at least paragraphs 67-70, the UE receives a CSI trigger requesting the UE to update N or M2 CSI reports, where the UE determines a cost value (e.g., a number of processing units) assigned to each CSI report and determines that L or Q2 processing units are required for calculation of the N or M2 CSI reports); and
.

Claim 8, 9, 12, 13, 22, 23, 26, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 2021/0120489).
Regarding claims 8 and 22, Jiang discloses or suggests a method of wireless communication by a base station, the method and the base station comprising:
a memory storing instructions (see at least paragraphs 420-423, memory); and
one or more processors communicatively coupled with the memory (see at least paragraphs 420-423, a processor) and configured to:
verify a value indicating a first number of channel state information (CSI) processing units of a user equipment (UE) for calculating and reporting one or more CSI reports (see at least paragraphs 199-204, receiving a second message from a terminal device, where the second message includes the number of CSI reports simultaneously processable by the terminal device, which can be expressed as and/or converted to a number of CSI processing units);
determine communication constraints between the base station and the UE (see at least paragraphs 199-204, receiving the power saving mode or the power saving class of the terminal device);
determine a second number of CSI processing units for the UE to use for calculating and reporting the one or more CSI reports based on one or more of the value or the communication constraints (see at least paragraphs 199-204, determining the value of the at least one tenth 
transmit a notification of the second number of CSI processing units to the UE (see at least paragraphs 199-204, sending second feedback information including the value of the tenth parameter to the terminal device);
regarding claims 9 and 23, receiving the value indicating the first number of CSI processing units from the UE (see at least paragraph 199, receiving a second message from a terminal device, where the second message includes the number of CSI reports simultaneously processable by the terminal device);
regarding claims 12 and 26, the communication constraints correspond to one or more of latency or reliability of communications between the base station and the UE (see at least paragraphs 199-204, the power saving mode or the power saving class of the terminal device corresponds to the reliability of communications between the base station and the UE); and
regarding claims 13 and 27, the value is an index value corresponding to first number of CSI processing units (see at least paragraphs 199-204, receiving a second message from a terminal device, where the second message includes the number of CSI reports simultaneously processable by the terminal device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0222282).
Regarding claims 3 and 17, Tsai discloses the total T processing units as described above but Tsai does not explicitly disclose the total T processing units is less than a maximum number of available CSI processing units.
However, through different obvious design choices and taking into account that the UE has a limited amount of computing power for calculation of CSI reports, one of ordinary skill in the art would have been able to configure the total T processing units to be less than a maximum number of available CSI processing units.
Thus, it would have been obvious to one of ordinary skill in the art to configure the total T processing units to be less than a maximum number of available CSI processing units in order to reserve computing power for CSI reporting as well as other computing tasks.

Claims 10, 11, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2021/0120489).
Regarding claims 10, 11, 24, and 25, Jiang discloses all of the subject matter of the claimed invention except the first number of CSI processing units is less than or equal to a maximum number of available CSI processing units.
However, through different obvious design choices and taking into account that the UE has a limited amount of computing power for calculation of CSI reports, one of ordinary skill in the art would have been able to configure the number of available CSI processing units to be less than or equal to a maximum number of available CSI processing units.
Thus, it would have been obvious to one of ordinary skill in the art to configure the number of available CSI processing units to be less than or equal to a maximum number of available CSI processing units in order to reserve computing power for CSI reporting as well as other computing tasks. 

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2021/0120489) in view of Tsai et al. (US 2019/0222282).
Regarding claims 14 and 28, Jiang discloses all of the subject matter of the claimed invention except the first number of CSI processing units corresponds to a number of CSI processing units that are supported by the UE based on an operational state of the UE, where the operational state is one or more of a power constraint, a battery level, a sleep mode, or a power mode corresponding to the UE.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Tsai in to the invention of Jiang in order to improve CSI reporting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2020/0196179) discloses CSI reporting based on the number of unoccupied CSI processing units of the UE (see at least paragraphs 157-167).
Tsai et al. (US 2020/0350968) discloses CSI reporting, where a UE indicates the number of available processing units to one or more of a plurality of TRPs and the UE receives a CSI trigger (see at least Fig. 8 and paragraphs 83-90).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/02/2022